DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19 in the reply filed on 5/2/2022 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hart et al. (US Pub. 2015/0323705 A1).
Regarding claim 1, Hart discloses a durable anti-reflective article comprising a substrate and optical coating which is an anti-reflection and scratch-resistant coating (abstract). The substrate is glass ([0018]). The coating is alternative high and low refractive index layers (plurality of first and second layers) ([0013]). The high refractive index layer is diamond-like carbon or the materials which are suitable as the scratch-resistant material which includes diamond or diamond-like carbon ([0052] and [0063]). The average photopic light reflection is 1% or less ([0099]) and the transmittance is 95% or greater at a wavelength of 400 to 800 nm ([0098]).
Regarding claim 2, Hart discloses the high refractive index layers having an optical thickness of 2 nm to 200 nm, 10 to 100 nm, or 15 to 500 nm ([0053]) which is considered sufficiently specific to disclose the claimed range of 50 nm or greater.
Regarding claims 3 and 4, Hart discloses the high refractive index layers having a physical thickness that is 30% or more or 40% or more the total thickness of the coating ([0058]).
Regarding claim 5, Hart discloses the low refractive index layers having an optical thickness of 10 to 100 nm or 15 to 100 nm ([0054]) and comprising Al2O3, SiO2, SiOxNy, and SiuAlvOxNy ([0052]).
Regarding claim 9, Hart discloses there may be up to about 10 periods of a high and low refractive index layers ([0048]).
Regarding claim 10, Hart discloses the low refractive index layers having a refractive index of 1.3 to 1.75 ([0050]) which is considered to significantly overlap the claimed range to be specifically significant enough to disclose the claimed range. 
Regarding claim 11, Hart discloses the high refractive index layer having a refractive index of 1.7 to 2.5 ([0050]) which is considered to significantly overlap the claimed range to be specifically significant enough to disclose the claimed range.
Regarding claim 12, Hart discloses a single-surface average photopic light reflection of 2% or less ([0100]).
Regarding claim 13, Hart discloses a color shift of 5 or less at an incident illumination angle of 20 to 60 degrees ([0085]-[00[0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19, and in the alternative, claims 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart.
Regarding claim 2, Hart discloses the high refractive index layers having an optical thickness of 2 nm to 200 nm, 10 to 100 nm, or 15 to 500 nm ([0053]) which overlaps the claimed range of 50 nm or greater.
Regarding claim 10, Hart discloses the low refractive index layers having a refractive index of 1.3 to 1.75 ([0050]) which overlaps the claimed range. 
Regarding claim 11, Hart discloses the high refractive index layer having a refractive index of 1.7 to 2.5 ([0050]) which overlaps the claimed range.
Regarding claim 12, Hart discloses a single-surface average photopic light reflection of 2% or less ([0100]) which overlaps the claimed range.
Regarding claim 14, Hart discloses a durable anti-reflective article comprising a substrate and optical coating which is an anti-reflection and scratch-resistant coating (abstract). The substrate is glass ([0018]). The coating is alternative high and low refractive index layers (plurality of first and second layers) ([0013]). The high refractive index layer is diamond-like carbon or the materials which are suitable as the scratch-resistant material which includes diamond or diamond-like carbon ([0052] and [0063]). The average photopic light reflection is 1% or less ([0099]) and the transmittance is 95% or greater at a wavelength of 400 to 800 nm ([0098]). The high refractive index layers have a refractive index of 1.7 to 2.5 and the low refractive index layers have a refractive index of 1.3 to 1.75 which overlaps 1.6 so that at least 50% of the layers will have a refractive index of 1.6 or greater which overlaps the claimed range.
Regarding claim 15, Hart does not specifically disclose the photopic transmittance of the coating but does disclose a very high transmittance of 98% or greater, an average reflection of 2% or less, an average photopic reflection of 0.4% or less ([0059]), and haze of 0.3% or less ([0069]) so that the coating would be expected to have very high transmission including a photopic transmission of 90% or greater as claimed. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, the article in Hart has the same glass substrate, high refractive index layer made of diamond or diamond-like carbon, and low refractive index layers as alternating layers which is the same structure as claimed. Thus, given the same structure is disclosed in Hart as claimed, the property of photopic transmission would be expected in the article in Hart. 
Regarding claim 16, Hart discloses the glass substrate being soda lime glass, alkali aluminosilicate glass, alkali containing borosilicate glass, or alkali aluminoborosilicate glass ([0105]).
Regarding claim 17, Hart discloses a color shift of 5 or less at an incident illumination angle of 20 to 60 degrees ([0085]-[00[0086]).
Regarding claim 18, Hart discloses the low refractive index layers having a refractive index of 1.3 to 1.75 ([0050]) which overlaps the claimed range. 
Regarding claim 19, Hart discloses the high refractive index layer having a refractive index of 1.7 to 2.5 ([0050]) which overlaps the claimed range.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergohl et al. (US Pub. 2018/0136369 A1) in view of Hart.
Regarding claim 1, Vergohl discloses a coated object comprising a substrate and optical coating with includes a reflection-reducing layer sequence which includes at least one diamond layer and a covering layer (abstract) with a specific embodiment of two refractive index layers alternately layered with two diamond layers and a top covering layer ([0072] and Fig. 4).  The substrate is glass ([0008]).
Vergohl does not specifically disclose the average photopic light reflection or transmittance properties.
Hart discloses a durable anti-reflective article comprising a substrate and optical coating which is an anti-reflection and scratch-resistant coating (abstract). The substrate is glass ([0018]). The coating is alternative high and low refractive index layers (plurality of first and second layers) ([0013]). The high refractive index layer is diamond-like carbon or the materials which are suitable as the scratch-resistant material which includes diamond or diamond-like carbon ([0052] and [0063]). The average photopic light reflection is 1% or less ([0099]) and the transmittance is 95% or greater at a wavelength of 400 to 800 nm ([0098]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article in Vergohl to have high transmission of 95% or greater and low average photopic light reflection of 1% or less to have an optical film with high light transmission and low reflection suitable for use on a display as taught in Hart (Vergohl, [0008] and Hart, [0003] and [0011]).
Regarding claim 2, Vergohl discloses the diamond layer having a thickness of less than 500 nm, in particular 50 to 200 nm ([0005] and [0032]).
Regarding claims 3 and 4, Vergohl does not specifically disclose the diamond layers comprising 30 or 40% or more of the total thickness of the optical coating. 
 Hart discloses the high refractive index layers having a physical thickness that is 30% or more or 40% or more the total thickness of the coating ([0058]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the diamond layers in Vergohl to have a thickness which is 30 or 40% or more the total thickness of the coating as taught in Hart to have high hardness layers that shield the layers underneath and to have high abrasion resistance (Hart, [0055] and [0058] and Vergohl, [0004]).
Regarding claim 5, Vergohl discloses the refractive index layers being silicon dioxide or aluminum oxide ([0073]) where the covering layer may be aluminum oxide, silicon dioxide, silicon nitride, or a mixture ([0014]). 
Regarding claims 6-7, Vergohl discloses the diamond layer exhibits low scattering, high transmission, and/or good stoichiometry with the use of a very thin seed layer ([0027] and [0031]). Although Vergohl does not disclose a specific thickness for the seed layer, it would have been obvious to one of ordinary skill in the art to design the thickness of the seed layer based on the final desired scattering, transmission, and/or stoichiometry properties as taught in Vergohl. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the thickness of a seed layer involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 8, Vergohl disclose that the diamond layer consists of diamond crystals which would give a bond ratio of around 100% given no graphite would be present ([0024]).
Regarding claim 9, Vergohl discloses a 5 layer coating ([0072]).
Regarding claim 10, Vergohl discloses the refractive index layers having a refractive index of less than the refractive index of the diamond layer minus 0.8 or minus 0.4 where the refractive index of the diamond layer is 2.4 ([0040] and [0072]) which gives the layer a refractive index of less than 2 or less than 1.6 which overlaps the claimed range.
Regarding claim 11, Vergohl discloses the diamond layer having a refractive index of 2.4 ([0040]). 
Regarding claim 12, Vergohl does not specifically disclose the single-surface average photopic light reflection for the optical coating. 
Hart discloses a single-surface average photopic light reflection of 2% or less ([0100]) which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the single-surface average photopic light reflection of the coating to be 2% or less as taught in Hart to have a coating with low reflection (Hart, [0100] and Vergohl, [0004]).
Regarding claim 13, Vergohl does not teach the color shift value as claimed. 
Hart discloses a color shift of 5 or less at an incident illumination angle of 20 to 60 degrees ([0085]-[00[0086]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the color shift of the coating to be designed to be 5 or less as taught in Hart to have an article that is colorless in reflectance and/or transmission even when viewed at different incident illumination angles (Hart, [0085]). 
Regarding claim 14, Vergohl discloses a coated object comprising a substrate and optical coating with includes a reflection-reducing layer sequence which includes at least one diamond layer and a covering layer (abstract) with a specific embodiment of two refractive index layers alternately layered with two diamond layers and a top covering layer ([0072] and Fig. 4). The substrate is glass ([0008]).
Vergohl discloses the refractive index layers having a refractive index of less than the refractive index of the diamond layer minus 0.4 where the refractive index of the diamond layer is 2.4 ([0040] and [0072]) which gives the layer a refractive index of less than 2 so that 40% or more of the layers will have a refractive index of 1.6 or greater which overlaps the claimed range.
Vergohl does not specifically disclose the average photopic light reflection or transmittance properties.
Hart discloses a durable anti-reflective article comprising a substrate and optical coating which is an anti-reflection and scratch-resistant coating (abstract). The substrate is glass ([0018]). The coating is alternative high and low refractive index layers (plurality of first and second layers) ([0013]). The high refractive index layer is diamond-like carbon or the materials which are suitable as the scratch-resistant material which includes diamond or diamond-like carbon ([0052] and [0063]). The average photopic light reflection is 1% or less ([0099]) and the transmittance is 95% or greater at a wavelength of 400 to 800 nm ([0098]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article in Vergohl to have high transmission of 95% or greater and low average photopic light reflection of 1% or less to have an optical film with high light transmission and low reflection suitable for use on a display as taught in Hart (Vergohl, [0008] and Hart, [0003] and [0011]). 
Regarding claim 15, Vergohl in view of  Hart does not specifically disclose the photopic transmittance of the coating but does disclose a very high transmittance of 98% or greater, an average reflection of less than 1% (Vergohl, [0006]) or less, and an average photopic reflection of 0.4% or less (Hart, [0059]), so that the coating would be expected to have very high transmission including a photopic transmission of 90% or greater as claimed. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, the article in Vergohl in view of Hart has the same glass substrate, high refractive index layer made of diamond or diamond-like carbon, and low refractive index layers as alternating layers which is the same structure as claimed. Thus, given the same structure is disclosed in Vergohl in view of Hart as claimed, the property of photopic transmission would be expected in the article in Vergohl in view of  Hart.
Regarding claim 16, Vergohl discloses the substrate being glass ([0008]) but does not disclose the specific glass as claimed.
Hart discloses the glass substrate being soda lime glass, alkali aluminosilicate glass, alkali containing borosilicate glass, or alkali aluminoborosilicate glass ([0105]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the glass in Vergohl to be one of the glasses taught in Hart as a conventionally known suitable glass substrate for an optical coating (Hart, [0105]).
Regarding claim 17, Vergohl does not teach the color shift value as claimed. 
Hart discloses a color shift of 5 or less at an incident illumination angle of 20 to 60 degrees ([0085]-[00[0086]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the color shift of the coating to be designed to be 5 or less as taught in Hart to have an article that is colorless in reflectance and/or transmission even when viewed at different incident illumination angles (Hart, [0085]). 
Regarding claim 18, Vergohl discloses the refractive index layers having a refractive index of less than the refractive index of the diamond layer minus 0.4 where the refractive index of the diamond layer is 2.4 ([0040] and [0072]) which gives the layer a refractive index of less than 2 which overlaps the claimed range. 
Regarding claim 19, Vergohl discloses the diamond layer having a refractive index of 2.4 ([0040]). 
In the alternative, claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergohl in view of Hart as applied to claim 6 above, and further in view of Naguib et al. (“Enhanced nucleation, smoothness, and conformality of ultrananocrystalline diamond (UNCD) ultrathin films via tungsten interlayers”).
To the extend Vergohl in view of Hart is not considered to teach the seed layer thickness as claimed or the bond ratio as claimed, Vergohl discloses using tungsten to form diamond on the substrate ([0027]). Naguib discloses smooth, thin, continuous ultrananocrystalline diamond films that are synthesized using a 10 nm tungsten interlayer between the substrate and diamond film with a high content sp3 bonded carbon (abstract and page 349, first paragraph). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the seed layer in Vergohl to be a 10 nm tungsten layer as taught in Naguib so that an extremely smooth thin and continuous ultrananocrystalline diamond layer with a high content sp3 is produced (Naguib, abstract).
In the alternative, claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart or Vergohl in view of Hart as applied to claim 1 above, and further in view of Hsu et al. (US Pub. 2015/0248182 A1).
Hart or Vergohl in view of Hart discloses the article of claim 1 as discussed above. Hart or Vergohl in view of Hart does not disclose a specific sp3/sp2 bond ratio. 
Hsu discloses a composite substrate structure and touch panel for promoting visual transparency and appearance which includes a substrate and diamond-like carbon layer (abstract) which can have sp2 bond graphite structures and sp3 bond diamond cubic structures ([0026]). The sp3 bonds have better hardness, scratch resistances, and wear resistance ([0026]). The sp2 bonds improve adhesion but impair visual transparency ([0026]-[0027]). The content of sp3 should be greater than 15% or about 50% ([0028]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the sp3 and sp2 bonds in the diamond layers in Hart or Vergohl to have desired hardness, scratch resistances, and wear resistance while still maintaining some adhesive properties as taught in Hsu (Hsu, [0026]-[0027]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the sp3/sp2 bond ratio involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “A review of nucleation, growth and low temperature synthesis of diamond thin films” discloses synthesis of diamond thin films with seeded layer examples at a thickness of 10 nm (abstract and page 34, Table 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783